     Case 2:20-cv-01387-RFB-VCF Document 23 Filed 11/04/20 Page 1 of 2




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     dbrenner@wrightlegal.net
 6   Attorneys for Defendant, Bank of America, N.A.
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   RON BISHOP,                                         Case No.: 2:20-cv-01387-RFB-VCF
10
                    Plaintiff,
11          vs.                                          STIPULATION TO EXTEND
                                                         DEADLINE TO FILE RESPONSE TO
12   BANK OF AMERICA, NATIONAL                           PLAINTIFF'S MOTION TO FILE
                                                         SUPPLEMENTAL COMPLAINT [ECF
13   ASSOCIATION,                                        No. 18]
14                  Defendant.                           (Second Request)
15          Plaintiff, Ron Bishop (“Plaintiff”), and Defendant, Bank of America, N.A. (“Defendant”)
16   (collectively the “Parties”), by and through their counsel of record, hereby stipulate and agree as
17   follows:
18          Plaintiff filed his Complaint on July 27, 2020. Defendant filed its Answer on September
19   1, 2020 [ECF No. 11]. Plaintiff filed his First Amended Complaint on September 17, 2020 [ECF
20   No. 14]. Defendant filed its Answer to the First Amended Complaint on October 1, 2020 [ECF
21   No. 17]. Plaintiff filed his Motion to File Supplemental Complaint on October 5, 2020 [ECF No.
22   18]. Defendant filed a Motion to extend the deadline to file its Opposition, and an Order
23   extending Defendant’s deadline to November 2, 2020 was entered on October 23, 2020 [ECF
24   No. 23]. On October 31, 2020, the parties exchanged emails discussing an additional extension to
25   November 9, 2020. During their respective communications, Plaintiff has clarified his position
26   and the issues raised in the proposed Supplemental Complaint. Defendant requires additional
27   time to review given the parties’ discussion.
28          Accordingly, the parties stipulate and agree that defendant Bank of America, N.A. shall



                                                 Page 1 of 2
     Case 2:20-cv-01387-RFB-VCF Document 23 Filed 11/04/20 Page 2 of 2




 1   have through and including November 9, 2020 to file an opposition to plaintiff’s Motion to File a
 2   Supplemental Complaint. This is the second request for an extension of time for Defendant to
 3   file its response to Plaintiff’s Motion. The extension is requested in good faith and is not for
 4   purposes of delay or prejudice to any other party.
 5          DATED this 4th day of November, 2020.
 6
      WRIGHT, FINLAY & ZAK, LLP
 7
 8    /s/ Darren T. Brenner                               /s/ Mitchell D. Gliner
      Darren T. Brenner, Esq.                             Mitchell D. Gliner, Esq.
 9    Nevada Bar No. 8386                                 Nevada Bar No. 3419
      Ramir M. Hernandez, Esq.                            3017 W. Charleston Blvd., #95
10
      Nevada Bar No. 13146                                Las Vegas, Nevada 89102
11    7785 W. Sahara Ave., Suite 200                      Attorney for Plaintiff, Ron Bishop
      Las Vegas, NV 89117
12    Attorneys for Defendant, Bank of America,
13    N.A.

14
15
16                                                        IT IS SO ORDERED:

17
                                                          ___________________________________
18                                                        UNITED STATES MAGISTRATE JUDGE
19                                                                      11-4-2020
                                                          DATED:      _________________________
20
21
22
23
24
25
26
27
28



                                                 Page 2 of 2
